Order entered July 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00259-CR

                           TRAVIS WAYNE CARROLL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F13-41119-H

                                             ORDER
        The Court GRANTS court reporter Kathy Victoria McDaniel’s July 19, 2014 second

motion for extension of time to file the reporter’s record.

        We ORDER Ms. McDaniel to file the reporter’s record within TEN (10) DAYS from the

date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE